Citation Nr: 0316205	
Decision Date: 07/17/03    Archive Date: 07/22/03	

DOCKET NO.  96-04 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD). 

2.  Entitlement to service connection for hypertension (HTN).   

3.  Entitlement to service connection for hyperlipidemia.   

4.  Entitlement to service connection for headaches.   

5.  Entitlement to service connection for colitis. 

6.  Entitlement to service connection for arthritis.   

7.  Entitlement to an evaluation in excess of 30 percent from 
April 28, 1994, and in excess of 50 percent from October 6, 
1999, for transverse fractures of the lumbar spine with 
compression fracture at T11-T12, status--post diskectomy 
(issue to be clarified). 

8.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for encephalomalacia, 
claimed as residual of head injury.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
January 1968.  He had one year of service in the Republic of 
Vietnam and is not shown to have had combat service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied all issues on 
appeal.  The Board notes that, among other issues, the RO 
denied an evaluation in excess of 20 percent for the 
veteran's thoracic and lumbar spine disability.  During the 
lengthy pendency of this appeal, however, in November 1999, 
the RO granted an increased evaluation to 30 percent 
effective from the veteran's initial date of claim on April 
28, 1994, and an increase to 50 percent from the date of a VA 
examination conducted on October 6, 1999, for the veteran's 
combined evaluation for fractures of the lumbar and thoracic 
spine.  Thereafter, the RO granted service connection for 
post-traumatic stress disorder in November 1999, with a 50 
percent evaluation, and later granted a total rating based on 
individual unemployability due to service-connected 
disability in October 2000, effective from the date of the 
veteran's last documented employment on February 26, 2000.  
Although the veteran is now in receipt of a total disability 
rating, the issues on appeal remain for consideration.  

Also during the pendency of this appeal, the veteran has 
raised additional service connection claims for diabetes 
mellitus, dental, peripheral neuropathy, vision problems 
(diabetic retinopathy-cataracts), and perhaps additional 
claims.  These additional claims have not been initially 
addressed and are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the issues being 
decided has been requested or obtained.  

2.  Coronary artery disease, hypertension, hyperlipidemia, 
and colitis are first demonstrated many years after active 
military service and are not related by any competent 
clinical evidence to any incident, injury or disease of 
service, or to any service-connected disability.  

3.  In October 1991, the RO denied service connection for 
encephalomalacia secondary to head injury in service, the 
veteran was notified of this decision and his appellate 
rights, but he did not appeal.  

4.  In August 1995, a VA neurologist wrote that the veteran's 
anterior frontal-temporal encephalomalacia was most like due 
to an acceleration-deceleration injury at the time he was 
injured during service; this evidence is new in that it was 
not previous of record and it is significant and must be 
considered to fairly decide the merits of the veteran's 
claim.  




CONCLUSIONS OF LAW

1.  Coronary artery disease, hypertension, hyperlipidemia, 
and colitis were not incurred in or aggravated by service, 
nor may heart disease be presumed to have been so incurred, 
nor are they shown to be secondary to other service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2002).  

2.  New and material evidence has been submitted to reopen a 
claim for service connection for encephalomalacia, residual 
of head injury.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VCAA provides 
that VA will make reasonable efforts to assist claimants in 
obtaining evidence necessary to substantiate claims, and 
requires VA to notify claimants and representatives of the 
evidence necessary to substantiate claims.  

A review of the claims folder reveals that the RO informed 
the veteran and representative of the laws and regulations 
governing VCAA in the November 1999 statement of the case, 
and in correspondence posted in January 2003.  Additionally, 
the representative and veteran have been informed of the laws 
and regulations governing awards of service connection in 
multiple rating decisions and statements of the case on file.  
All known and available private and VA medical evidence has 
been collected for review.  It is apparent from careful 
review of the claims folder that all service medical records 
have not been collected, but it is also apparent that 
multiple attempts to obtain these records from the National 
Records Personnel Center and from individual military 
hospitals have been unsuccessful.  Further attempts to obtain 
additional service medical records present no reasonable 
possibility of success.  38 U.S.C.A. § 5103A(a)(2).  

The evidence on file does not indicate and the veteran does 
not argue that there are any additional available medical 
records relevant to the claims herein decided which have not 
been collected for inclusion in the veteran's claims folder.  
The veteran has been advised of the evidence that he must 
submit and the evidence VA would collect on his behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The duties 
to assist in notifying under VCAA, with respect to the issues 
herein decided, have been satisfied.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The Board considered referring the service connection issues 
in this appeal for a medical opinion in accordance with 38 
U.S.C.A. § 5103A(d)(2).  The three volumes of clinical 
evidence on file make it clear that coronary artery disease, 
hypertension, hyperlipidemia, and colitis were first 
documented many years after the veteran was separated from 
service.  None of these claimed disabilities were incurred or 
aggravated in service, no signs or symptoms of such 
disabilities were documented during service or was coronary 
artery disease or hypertension documented to a compensable 
degree within one year after the veteran was separated from 
service.  Additionally, with one exception, there is a 
complete absence of any competent clinical evidence on file 
which relates any of these disorders to any incident or 
injury of service or to other service-connected disability.  

In February 1994, a physician wrote the veteran had coronary 
artery disease, hyperlipidemia, hypertension and colitis 
which "may" be related to the trauma he received in 
service.  This statement contained no medical reasoning which 
in any way explained the basis for such opinion.  The U. S. 
Court of Appeals for Veterans Claims has issued many opinions 
discussing medical nexus opinions and has clearly indicated 
that a physician's statement that a disability might or may 
or could possibly be related to service did not constitute a 
nexus opinion raising the reasonable probability of a valid 
claim.  See Bloom v. West, 12 Vet. App. 185 (1999).  This is 
especially so in this case where there is otherwise a 
complete absence of any competent clinical evidence 
(throughout three volumes) which relates any of these 
disabilities to any incident or injury of service or to other 
service-connected disability.  Under the circumstances, based 
solely upon this single medical statement of February 1994, 
the Board will not refer these issues back to the RO for the 
purpose of ordering VA examinations with request for opinions 
in accordance with 38 U.S.C.A. § 5103A(d)(2).  There is 
simply a complete absence of competent evidence which in any 
way relates diagnoses of coronary artery disease, 
hypertension, hyperlipidemia, or colitis, first shown many 
years after service to any incident or injury of service.  

The Board has also considered VCAA with respect to the issue 
of whether new and material evidence has been submitted to 
reopen a claim for service connection for encephalomalacia.  
Given the favorable action taken to reopen this claim, no 
further assistance in developing facts pertinent to that 
claim is required at this time.  Following reopening of this 
claim, the Board will direct additional development 
consistent with VCAA.  

Service connection may be established  for disability 
resulting from disease or injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for certain specified diseases, including 
heart disease, which becomes manifest to a compensable degree 
within one year from the date of service separation.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when the diagnosis of chronicity may 
be legitimately questioned.  When chronicity in service is 
not supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Disability which is proximately due to or the result of a 
service connected disease or injury will be service 
connected.  38 C.F.R. § 3.310(a).  

The veteran's initial claim for service connection for 
encephalomalacia was denied by the RO in an October 1991 
rating decision.  The veteran was notified of that decision 
and of his appellate rights, but he did not file an appeal 
and that decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.156, 20.1103.  It is provided, however, that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition.  38 U.S.C.A. § 5108; 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  

In this case, as there is a prior final rating decision, this 
claim may not be reopened and allowed unless new and material 
evidence is presented or secured.  Consequently, the evidence 
that must be considered in determining whether there is a 
basis for reopening the claim for service connection for an 
acquired psychiatric disorder is that evidence added to the 
record since the October 1991 rating decision.  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with the evidence previously 
assembled is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The Court summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 
9 Vet. App. 273 (1996).  VA must first determine whether 
newly presented evidence is "new," that is, not of record 
at the time of the last final disallowance of the claim, and 
is not cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of evidence added to the record 
must be presumed.  The only exception to this would be where 
the evidence presented is either beyond the competence of the 
individual making the assertion, or is inherently incredible.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service Connection Claims:  The veteran filed his initial 
claim for service connection for CAD, HTN, hyperlipidemia, 
and colitis in April 1994, some 26 years after he was 
separated from service.  The service medical records do not 
contain any diagnoses, diagnostic studies indicating, or 
classical signs or symptoms of CAD, HTN, hyperlipidemia, or 
colitis.  Although the veteran was noted to have bloody stool 
in June 1966, this was related to a minor hemorrhoid not to a 
chronic colitis.  The physical examination for service 
separation noted that the heart and GU system were normal and 
there was no finding or diagnosis of any of these claimed 
disorders.  In the report of history completed by the veteran 
himself at the time of the service separation examination, 
the veteran reported that he did not have pain or pressure in 
chest or palpitation or pounding of the heart, or high or low 
blood pressure, or frequent indigestion, or stomach, liver or 
intestinal trouble.  There is no complaint, finding or 
diagnosis of CAD, HTN, hyperlipidemia, or colitis in VA 
examinations conducted after service in December 1968, 
December 1973 and November 1975.  

In September 1978, the veteran was hospitalized with VA with 
acute prostatitis with a history of bilateral herniorrhaphy.  
There was no diagnosis of colitis.  

In March 1980, the veteran was hospitalized for bed rest and 
pelvic traction associated with his service-connected back 
problems.  It was at this time that the clinical record first 
notes high blood pressure (HTN) but a cardiovascular 
examination was negative (CAD).  

In January 1981, the Board denied entitlement to service 
connection for prostatitis or postoperative residuals of 
bilateral inguinal hernias.  

There is no complaint, finding or diagnosis of CAD, HTN, 
hyperlipidemia, or colitis at the time of VA examination in 
September 1982.  

In November 1987, a private medical record contains the first 
notation of a "recent diagnosis" of Crohn's disease, an 
inflammatory disease involving any part of the 
gastrointestinal tract, commonly involving the terminal 
ileum, which would likely produce symptoms consistent with 
colitis.  

Coronary artery disease is first identified by ultrasound 
diagnostic study in 1990 and in that year the veteran was 
apparently provided a percutaneous transluminal coronary 
angioplasty (PTCA).  

The balance of the clinical evidence on file is reflective of 
care and treatment for the veteran's more severe orthopedic 
disabilities.  There are not medical records reflecting 
ongoing care or treatment for CAD, HTN, hyperlipidemia, or 
colitis, and Crohn's disease (or a form of chronic colitis0 
is not referred to again throughout the remainder of the 
veteran's medical records.  

In February 1994, a private physician wrote a statement on 
the veteran's behalf documenting and discussing the back 
injuries he received during service.  This physician also 
noted that the veteran had CAD of the right coronary artery 
requiring PTCA, hyperlipidemia, HTN and colitis which "may 
be" related to the trauma he received in Vietnam.  This 
physician provided no explanation or reasons or bases for 
such statement.  

There is otherwise a complete absence of any competent 
clinical evidence which in any way relates heart disease or 
hypertension or hyperlipidemia or colitis to any incident or 
injury of service or otherwise to the veteran's service-
connected injuries.  None of these disabilities were incurred 
or aggravated during or in one year after the veteran was 
separated from military service.  The comprehensive medical 
record on file reveals that these problems are first shown 
many years after military service.  Other than the 
speculative and unsupported medical statement just 
referenced, there is a complete absence of any competent 
evidence which explains how CAD, HTN, hyperlipidemia, or 
colitis could somehow be related to the veteran's orthopedic 
injuries received during service including fractures of the 
lumbar and thoracic spine and noncompensable injuries to the 
veteran's pelvis and left foot.  In the absence of such 
evidence, the Board finds that the preponderance of the 
evidence of record is against such claims and they must be 
denied.  

Encephalomalacia:  The veteran's initial claim for service 
connection for encephalomalacia, residual of head injury, was 
denied by the RO in a rating decision issued in October 1991.  
At that time, the evidence on file included the service 
medical records and private and VA medical records from after 
service.  The service medical records did not note a head 
injury during service.  The January 1968 physical examination 
for separation from service noted that the head was normal, 
and the veteran himself in the medical history he completed 
at the time of that examination noted "no history of head 
injury."  VA examinations conducted in December 1968, 
December 1973, November 1975, November 1982 and December 1988 
failed to contain any complaints, findings or diagnosis of 
encephalomalacia or head injury residuals.  A June 1990 
private MRI study of the brain resulted in a finding of 
encephalomalacia involving the left frontal and anterior 
temporal lobes and the right anteromedial temporal lobe, 
compatible with "previous cerebral infarct."  During VA 
examination in February 1991, the veteran first reported that 
he had lost consciousness at the time of his motor vehicle 
accident during service, and also reported losing 
consciousness in an automobile accident which occurred after 
service in 1970.  He also then reported the onset of chronic 
headache in "1989."  

Based upon this evidence, the RO denied service connection 
for encephalomalacia in October 1991.  The veteran was 
notified of the denial and of his appellate rights and he did 
not appeal.  The evidence submitted and received since that 
time includes multiple medical examinations and studies which 
confirm the diagnosis of encephalomalacia, and which 
confirmed its likely causal relationship to cerebral infarct.  

A report of VA neurological consultation conducted in August 
1995 contains a finding of left anterior frontal-temporal 
encephalomalacia "most likely due to 
acceleration/deceleration injury at time of injury in 
Vietnam."  Although it is not clear that this VA neurologist 
had access to or review of the veteran's entire medical 
record, this evidence is certainly new in that it was not 
previously of record and is certainly material to the 
veteran's service connection claim for encephalomalacia.  The 
veteran has never been provided a VA examination with a 
request for medical opinion consistent with 38 
U.S.C.A. § 5103A(d)(2) on this issue.  Accordingly, because 
new and material evidence has been received since the time of 
the prior final October 1991 rating decision, this claim is 
reopened and will be referred for additional development in 
the remand which follows.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2002).  


ORDER

Entitlement to service connection for coronary artery disease 
is denied.  

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for hyperlipidemia is 
denied.  

Entitlement to service connection for colitis is denied.  

As new an material evidence has been received to reopen the 
claim for service connection for encephalomalacia, the appeal 
is allowed to this extent, subject to further action and 
additional development.  


REMAND

Although the clinical evidence presently on file provides the 
most likely origin of encephalomalacia to an infarct (stroke) 
which itself is not shown to have occurred during active 
service, there is a contrary opinion from an August 1995 VA 
neurologist that encephalomalacia was "most likely" due to 
acceleration or deceleration injury which occurred in 
service.  Accordingly, the veteran will be referred for 
appropriate examination with a request for medical opinion on 
this issue.  Although chronic headaches are not documented 
during or for many years after service, and are first 
referred to in the medical evidence on file to have commenced 
in 1989, the Board finds that headache as a symptom may 
reasonably be related to documented encephalomalacia, so the 
issue of entitlement to service connection for headaches is 
deferred for completion of development together with 
encephalomalacia.  

The Board finds that the veteran's April 1994 claim for 
service connection for "arthritis" is vague and not 
sufficiently specific to presently address on appeal.  The 
significant amount of medical and orthopedic evidence on file 
certainly does not reveal that the veteran has some form of 
systemic or rheumatoid arthritis.  As there are also 
additional service connection claims which have yet to be 
addressed, the Board will request the RO to seek more 
specific clarification from the veteran as to what specific 
additional service connection claims he may wish to pursue, 
including any claims for arthritis of specific joints of the 
body, understanding that disabilities of the thoracic spine, 
lumbar spine, pelvis and left foot are already service 
connected.  

The sole increased rating claim pending appeal is presently 
characterized as entitlement to a rating in excess of 30 
percent from April 28, 1994, (date of claim), and in excess 
of 50 percent from October 6, 1999, (date of VA examination), 
for transverse fractures of the lumbar spine with compression 
fracture at T11-T12, status post diskectomy.  The 
representative has questioned the appropriateness of the 
assignment of a joint evaluation for separate pathology of 
the thoracic and lumbar spine and the Board concurs.  
Although it is understood that T11-T12 are the thoracic 
vertebrae next in line to L1 through L5, and while a combined 
evaluation might be appropriate for a minor spinal impairment 
with indistinguishable pathology or symptoms, the medical 
evidence on file in the veteran's case does clearly show 
separate pathology of the thoracic and lumbar spine.  
Although it is understood that the veteran has been in 
receipt of a 100 percent evaluation based on unemployability 
effective from February 2000, the veteran remains eligible 
for increased evaluations for lumbar and thoracic 
disabilities from his date of claim in this appeal of April 
28, 1994.  

In this regard, it is interesting to note, historically, that 
the original rating decision for March 1969 granted service 
connection for residuals of transverse process fracture of 
the lumbar spine.  In January 1974, the veteran's disability 
was characterized to include transverse process fracture of 
the lumbar spine with compression fracture at D12.  This 
combined evaluation continued until the January 1988 rating 
decision appeared to only consider the disability as a 
compression fracture of the thoracic spine at T11-T12.  The 
rating decision of October 1991 and the rating decision on 
appeal in May 1994 continue to only characterize the issue as 
compression fracture of T11-T12.  The reasoning for denial of 
an evaluation in excess of 20 percent at that time was an 
absence of evidence that the "back condition" had worsened.  
The November 1995 rating decision, confirming and continuing 
a 20 percent evaluation for thoracic spine disability, 
explained the basis of this evaluation as 10 percent for 
severe or moderate limitation of motion of the thoracic spine 
(DC 5291) and 10 percent for demonstrable deformity of a 
vertebral body (DC 5285).  The RO then included consideration 
of both the lumbar and thoracic spine in the December 1998 
rating decision granting increases to 30 percent from April 
1994 and 50 percent from October 1999.  

The Board is referring this issue to the RO for consideration 
of an appropriate assignment of individual evaluations for 
both of the veteran's service-connected lumbar and thoracic 
spine disabilities effective from the date of his current 
claim for increase in April 1994.  There is a considerable 
volume of orthopedic evidence on file to assist in the 
assignment of such evaluations, considering that levels of 
disability from 1994 forward are at issue.  

Although there is little evidence suggestive of 
intervertebral disc syndrome involving the lumbar spine at 
any time during the pendency of this appeal, there is 
evidence of discogenic disease with possible cord involvement 
with respect to the veteran's postoperative compression 
fracture at T11-T12.  In fact, it is apparent that there was 
significant disc syndrome which was the precipitating factor 
in the veteran's November 1987 T11-T12 costotransversectomy 
with diskectomy and partial resection of the vertebral body.  
The evidence shows that this surgery was performed with good 
result and that radicular symptoms and strength of lower 
extremities were greatly improved following this surgery.  
Subsequent clinical evidence, however, including diagnostic 
studies continued to reveal possible discogenic disease of 
the thoracic spine.  At no time has the veteran's thoracic 
spine disability been evaluated in accordance with Diagnostic 
Code 5293 for intervertebral disc syndrome, and the Board 
notes that the criteria under this diagnostic code was 
amended effective in September 2002.  

Accordingly, the case is REMANDED for the following action:  

1.  Initially, the RO should contact the 
veteran and ask him to identify the 
issues he wishes to pursue, either as new 
service connection claims or as 
continuation of the pending appeal.  With 
respect to the issues remaining on 
appeal, the veteran should be requested 
to specifically identify the location of 
any arthritic joints, (excluding those 
already service connected-the lumbar and 
thoracic spine, pelvis, and left foot), 
which he contends are related to service 
or to service-connected disability.  

2.  The RO should schedule the veteran 
for a neurological evaluation for 
determining the etiological origin of 
encephalomalacia and headaches.  The 
claims folder must be provided to the VA 
or other physician performing this 
examination and the examination report 
must state that the claims folder was 
made available and reviewed.  All 
necessary diagnostic studies should be 
conducted.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not that encephalomalacia is 
causally attributable to a head injury 
received during active service from 
February 1966 to January 1968.  If the 
examiner finds that an infarct to be the 
most likely cause of encephalomalacia, 
the examiner should indicate whether 
there is any evidence on file that an 
infarct occurred during the period of the 
veteran's active military service.  
Finally, the examiner should provide an 
opinion as to whether the veteran's 
claimed headaches are due to the 
encephalomalacia or the claimed head 
injury in service.  

3.  Again, the RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review all the issues on appeal.  
In so doing, the RO should conduct new 
and separate evaluations of the veteran's 
service-connected lumbar and thoracic 
disabilities from the time of the 
veteran's initial claim for increase in 
April 1994 forward.  The RO should 
consider all applicable schedular 
criteria for evaluating spinal disability 
including Diagnostic Code 5293 (both new 
and old criteria).  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
	James L. March	
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 


